Citation Nr: 0706195	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  02-20 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to May 1993.  
The veteran also served with the Army National Guard.  He was 
discharged from the Army Reserves in October 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied entitlement to service 
connection for major depressive disorder.

The appeal was previously before the Board in July 2004 and 
remanded for further development and adjudication.  That 
action having been completed, the claim is now ready for 
appellate disposition.  As noted in the July 2004 Remand, the 
Board found the veteran did not establish good cause for his 
failure to appear for the June 23, 2004, Travel Board 
hearing.  Thus, his failure to appear was treated as a 
withdrawal of the hearing request.  38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  An acquired psychiatric disorder, variously diagnosed, 
was not incurred during the veteran's period of active duty 
service, nor was a psychosis shown within one year of 
discharge from service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in March 2001, April 2002, and 
July 2004, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertained to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel records, VA outpatient treatment 
records, private medical records, and reports of VA 
examination.  

The Board notes that multiple attempts were made to obtain 
the veteran's service medical records, to include in January 
2001, March 2001, July 2001, and May 2003.  Responses from 
the National Personnel Records Center (NPRC) indicated there 
were no records located at the Records Management Center 
(RMC) in St. Louis, Missouri.  The Adjutant General of the 
United States Army Reserve Personnel Center also indicated 
they did not have the veteran's service medical records in 
their possession.  

Pursuant to Board Remand in July 2004, additional efforts 
were made to obtain the veteran's service medical records 
from the RMC and the Reserve Personnel Center.  These 
requests also resulted in negative responses.  A March 2003 
letter from the Army National Guard was associated with the 
claims folder, which indicated there were no copies of any 
medical forms in the file maintained in Pennsylvania.  The RO 
made multiple attempts to obtain copies of service medical 
records in the possession of the veteran; however, these 
resulted in a negative response from the veteran.  Finally, 
efforts to obtain records from the hospital in Fort Sill, 
Oklahoma, also resulted in a negative response in February 
2006.  Any further attempts to locate the missing service 
medical records would be futile.  38 C.F.R. § 3.159(c)(2).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service personnel records; VA outpatient treatment records; 
private medical records; and reports of VA examination.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran contends that he incurred an acquired psychiatric 
disorder during his period of active duty service.  
Specifically, he asserts the condition was the direct result 
of physical and mental abuse suffered during his basic 
training

At the outset the Board notes that the veteran's service 
medical records are not on file and are apparently missing.  
The United States Court of Appeals for Veteran's Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

After careful consideration of all procurable and assembled 
data, and affording all reasonable doubt in favor of the 
veteran, the Board finds that service connection for an 
acquired psychiatric disorder, variously diagnosed, is 
denied.  In this regard, records from the Hamot Medical 
Center dated in March 1997 indicate the veteran was admitted 
for alleged physical and verbal aggressive behavior towards 
his parents.  The veteran presented with obsessive behaviors 
and apparently expressed homicidal thoughts to harm his 
parents.  The behavior was reported to have started after the 
veteran was discharged from the military three years prior.  

At the time of examination, the veteran indicated that he 
received counseling in the Army for excessive drinking and 
adjustment to boot camp.  Past medical history was negative 
for previous mental hospitalizations.  The examiner noted 
chronic interpersonal coping difficulties.  Psychological 
testing showed no clinical evidence of psychosis or marked 
depression.  The examiner noted the veteran was demonstrating 
adequate emotional and behavior controls, although he did 
have negativistic, narcissistic and stress-sensitive 
tendencies which tended to contribute to his chronic 
interpersonal coping difficulties and showed that stressors 
of current frustration were attributed to his critical 
parents and financial stress as well as lack of employment.  
The veteran was discharged to outpatient services.  He was 
diagnosed with adjustment disorder with mixed disturbance of 
conduct and emotion.  A nexus opinion was not provided.

VA outpatient treatment records dated between 2000 and 2001 
reveal the veteran was variously diagnosed with paranoid 
schizophrenia, post-traumatic stress disorder (PTSD), and 
depressive disorder.  In October 2000, the veteran reported 
that a drill sergeant abused him in basic training.  He was 
diagnosed with schizoaffective disorder.  A nexus opinion was 
not provided.

In a November 2000 Behavioral Health assessment, the veteran 
reported intrusive thoughts about when he was in basic 
training, where he felt he was physically and mentally 
abused.  The veteran indicated that he threatened suicide in 
basic training.  The military thought he was looking for 
attention.  The veteran also stated he heard voices in the 
background and abused alcohol.  He felt he underwent changes 
in mood and personality from May until August 1990. The 
veteran was diagnosed with depressive disorder not otherwise 
specified and rule out PTSD.  While psychosocial and 
environmental problems listed along Axis IV included prior 
military experience, lack of employment and strained 
parent/child relationship were also listed.  Moreover, the 
examiner did not provide a nexus opinion as to whether the 
reported military experiences were the underlying etiology of 
the veteran's depressive disorder. 

The Board notes the diagnoses of PTSD contained in the 
earlier VA outpatient treatment records.  However, this 
diagnosis originated with a notation of "rule out" PTSD, 
and appears to have been carried forward subsequently as 
PTSD.  Moreover, the entries noting a diagnosis of PTSD were 
made by a social worker.  The diagnoses of PTSD in the record 
do not appear to conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  Further, later records 
note a diagnosis of paranoid schizophrenia. 

Upon VA examination in June 2002, the veteran informed the 
examiner that he was unable to cope during basic training, 
especially with taking orders.  He felt he did not measure up 
physically or psychologically and became somewhat distraught 
and behind.  He felt he was yelled at and taken advantage of 
and/or abused.  He also indicated that the sergeants 
attempted to bribe him while he was on active duty, for which 
they went to jail.  Alcohol abuse was noted during military 
service.  The examiner further noted a history of paranoid 
expectations and misinterpretations of events going on around 
him.  Following examination of the veteran and review of the 
claims file, the examiner diagnosed the veteran with 
schizoaffective disorder, chronic, severe, in partial 
remission.  

The examiner opined that whether or not the veteran had 
psychological or psychiatric problems in basic training that 
went beyond his mere inability to adapt because of his 
immaturity was impossible to assess in view of the fact that 
there were no service medical records available and such 
would not necessarily be included in any event.  The examiner 
noted the veteran denied any psychotic symptoms per se while 
on active duty and was able to finish three years in service, 
as well as five years in the National Guard afterwards.  The 
examiner concluded there was no logical way to concluded that 
the experiences relayed in service were related to what has 
occurred since 1996 or 1997 a full three years after the 
veteran's discharge.  

The veteran's former representative argued in their September 
2003 statement that the reasonable doubt doctrine was 
applicable in the absence of official records, particularly 
if the basic incident allegedly arose under combat and was 
consistent with the probable results of such known hardships.  
38 C.F.R. § 3.102.  In the instant case, service personnel 
records do not show the veteran engaged in combat.  

An award of VA benefits may not be based on resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 (By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.); 
see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 
11 Vet. App. 124, 127 (1998).

The veteran does not contend that a psychiatric disorder was 
incurred during any period of active duty of training during 
with the Army National Guard.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), (d).  There is 
also no evidence of a psychosis that became manifest to a 
degree of l0 percent within 1 year from the veteran's 
discharge from active duty service.  In this regard, the 
earliest record of treatment was in 1997, and psychological 
testing specifically found no psychosis.  Thus, an acquired 
psychiatric disorder is not presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309.  

Despite the veteran's complaints of physical and mental abuse 
in basic training that precipitated an acquired psychiatric 
disorder, there are no service medical or personnel records 
to support these contentions.  Moreover, the VA examiner 
reviewed the claims file, including the veteran's 
contentions, and found no relationship between the veteran's 
current psychiatric disorder and his military service.  The 
Board finds this evidence to be of greater probative weight 
than the other medical evidence of record, as it was provided 
by a psychologist after complete review of the claims file.  
The diagnoses in the VA treatment records were rendered by 
social workers or nurse practitioners, and did not provide 
express opinions linking the disorders to service.  Thus, 
they are entitled to less weight.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (an opinion that is based on review of 
the medical evidence is more probative than an opinion that 
is based on the veteran's reported history).

While the veteran contends that his psychiatric disorder is 
related to his active service, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


